Citation Nr: 1433685	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for a bilateral leg disability to include shin splints.

3.  Entitlement to service connection for rib separation at the sternum.

4.  Whether there is new and material evidence to reopen a claim for service connection for a right knee disability to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for a right knee disability to include as secondary to a service connected left knee disability.

6.  Entitlement to service connection for Gulf War syndrome characterized by fatigue, restlessness, and irritability, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a skin disability, to include varicella zoster. 
8.  Entitlement to service connection for respiratory condition characterized by congestion and coughing (to include as due to undiagnosed illness).
	

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Stan G.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran has unverified Military Academy attendance, active service from May 1985 to August 1994, and reserve service thereafter.  The Veteran was awarded a Combat Infantry Badge and served in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Houston, Texas RO.

The Board acknowledges that the Veteran was provided a March 2012 hearing at the Washington, D.C. Central Office.  The transcript of this hearing was not complete.  In response, the Board dispatched a letter to the Veteran June 9, 2014.  This letter asked the Veteran whether he wanted a new hearing and contained the provision that if the Veteran did not respond within 30 days the Board would presume that he did not want a new hearing.  The 30 days has elapsed without contact.  Thus, the Board presumes the Veteran does not want a hearing and will continue with the disposition of the Veteran's claim on the record before it.

At the onset, the Board notes to the extent the Veteran now claims entitlement to service connection for a right knee disability as secondary to a service connected left knee disability the Veteran was initially denied service connection for a right knee disability in an unappealed November 1994 rating decision.  The fact that the Veteran has since raised alternate theories of entitlement does not operate to transform his previously denied claim into a new one. See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Under these circumstances, it is the Board's conclusion that new and material evidence must be received to reopen the Veteran's claim for a right knee disability as secondary to a service-connected left knee disability before it can again be considered on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).  Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issue on appeal has been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for a bilateral leg disability to include shin splints, a rib disability to include rib separation at the sternum, and service connection for a right knee disability to include as secondary to a service-connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's heart disability, to include mitral and aortic regurgitation, was incurred in active service.

2.  The evidence added to the record since the November 1994 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a psychiatric disability


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, to include mitral and aortic regurgitation, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The November 1994 rating decision denying service connection for a right knee disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

3. With respect to the Veteran's claim for service connection for a right knee disability to include as secondary to a service connected left knee disability, new and material evidence has been received since the November 1994 rating decision denying service connection for a left knee disability. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.158 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006) see also Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Since the Board is granting the Veteran's appeal for service connection a heart disability and reopening the Veteran's claim for a right knee disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).




Heart Disorder

The Veteran has a current diagnosis of mitral valve disability of the heart as noted in an April 2007 VA examination report.

The Veteran service treatment record includes a notation of a heart murmur in May 1989 while the Veteran was on active duty.

The Veteran contends that his chest pain is related to his heart disability which was incurred in service and has continued since his separation.  The Veteran statements are corroborated by private medical evidence since 2002 and service treatment records from service which document repeated complaints of chest pain.

The April 2007 VA examination report does not provide an opinion but makes significant allusion to a relationship between the Veteran's mitral and aortic regurgitation and his time in service.  After diagnosing the Veteran with mitral and aortic regurgitation, the VA examiner reported, "visited the ER 18 January 1989 with chest wall pain, 21 April 1989 with sinus bradycardia."  

Thus, in light of the April 2007 arguably positive nexus opinion, the lack of sufficiently probative evidence to contradict this opinion, and the lay evidence reporting continuous heart symptom symptoms since service, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's heart disability is related to his active duty service.  As such, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for a heart disability, to include mitral and aortic regurgitation, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that the November 1994 rating decision denied the Veteran's claim for a right knee disability in part because there was no evidence of a right knee disability.  The Veteran has now presented evidence from a private examiner in March 2002 which identified the Veteran had right knee spurring of the posterior patella surface.  This evidence is new in that it was not previous of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for a right knee disability.  Specifically, the newly received evidence indicates that the Veteran has symptoms of a current right knee disability.  This evidence is both new and material to the right knee disability claim.  38 C.F.R. § 3.1556(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The Veteran's claim of entitlement to service connection for a heart disability, to include mitral and aortic regurgitation, is granted.

New and material evidence having been received, the claim to reopen entitlement to service for service connection for a right knee disability now to include as secondary to service connected left knee disability is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals entitlement to service connection for a bilateral leg disability to include shin splints, a rib disability to include rib separation at the sternum, and service connection for a right knee disability to include as secondary to a service connected right knee disability.  

The Veteran has stated that he is a recipient of Social Security Administration (SSA) disability compensation, and the AOJ has not acted on this information.  When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The April 2007 VA examination regarding the Veteran's complaints of pain in his shin is not adequate.  The Veteran complains of pain in his legs which he describes as shin splints.  However, the Board notes that the Veteran is not competent to diagnose a disability and reporting pain in a general area.  The VA examiner unfortunately does not address the Veteran's report of pain in his legs and trauma in service, but instead provides an opinion that shin splits are related to running and not blunt injury.  The Board finds a new VA examination is warranted.

The Veteran was not provided an examination for his claim for rib separation at the sternum.  The Board finds such an examination is warranted.  The Court has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also testified in March 2012 he had recurrent symptoms of chest pain surrounding his ribs since an incident at the Military Academy when he was struck in the chest during a lacrosse game.  The Board notes that there is evidence by way of a March 1982 Military Academy service treatment record which includes a notation of recurrent chest pain with tenderness.  The Veteran has contended that this chest pain has persisted since the Military Academy and his statements are corroborated by the service treatment record which indicates tenderness in the chest while he was in the Military Academy.  The Board finds that the Veteran's repeated contention that of his chest pain throughout service and post-service provide a sufficient indication that these symptoms may be associated with service, and thus satisfy the third McLendon element.  Thus, the Veteran has fulfilled the requirement necessary to provide him with a VA examination. 

The April 2007 VA examination regarding the Veteran's contention that he has a right knee disability secondary to a left knee disability was also, in part, inadequate.  The VA examiner reports that the Veteran does not have a right knee disability while also listing the March 2002 report which states the Veteran has right knee spurring of the posterior patella surface.  There is then no attempt by the VA examiner to reconcile this report which his own.  Second, while the VA examiner comments that the Veteran's right knee disability was not caused by his left knee disability, this opinion does not address whether the Veteran's left knee has aggravated the Veteran's right knee disability.  The United States Court of Appeals for Veteran's (Court) has made it clear that any opinion that does not address the possibility of aggravation where this is raised by the record is inadequate.  Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the Board finds a new VA examination is warranted.

Issuance of Statement of Case (SOC)

In a November 2007 rating decision, the AOJ denied service connection for Gulf War syndrome characterized by fatigue, restlessness, and irritability, to include as due to undiagnosed illness; service connection for a skin disability, to include varicella zoster; and service connection for respiratory condition characterized by congestion and coughing (to include as due to undiagnosed illness).  In April 2008, the Veteran filed a timely Notice of Disagreement.  To date, the Veteran has not been issued a Statement of the Case (SOC) for these claims.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of all of the Veteran's DD-214 forms for all periods of verified active duty service to include service at the West Point Military Academy.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.

The Board directs particular attention to the Veteran's service hospital records from April 1982 at the Martin Army Medical Center at West Point.  Any archived records should be retrieved from storage.

2.  Request from SSA all of the records related to the Veteran's claim for Social Security disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment of his bilateral shin disability, rib separation from sternum disability, and right knee disability.  After obtaining any necessary authorization or medical releases, the RO/AMC should request and associate with the claims file legible copies of the Veteran's complete treatment reports from all sources identified whose records have not previously been secured.  Regardless of the Veteran's response, the RO/AMC should secure all outstanding VA treatment records.

Copies of all outstanding VA treatment records from the San Antonio VA Medical Center (VAMC), the file already contains records from May 2008 to March 2010; American Lake VAMC, and the South Texas Veteran Health Care System (STVHCS) should be obtained and added to the claims folder.  Any archived records should be retrieved from storage.

If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  Regardless of the Veteran's response, all outstanding VA medical records should be associated with the claims file.

4.  After the above development is accomplished, issue the Veteran and his representative a Statement of the Case (SOC) on service connection for Gulf War syndrome characterized by fatigue, restlessness, and irritability, to include as due to undiagnosed illness; service connection for a skin disability, to include varicella zoster; and service connection for respiratory condition characterized by congestion and coughing (to include as due to undiagnosed illness).  If an appeal is perfected, then the issues should be returned to the Board.

5.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The VA examiner should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his disability, and continuity of symptoms since his service.  

(A)  The VA examiner should attempt to identify the cause of the Veteran's bilateral shin condition to include shin splints.  For any identified bilateral shin disability, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater that such identified disability is related to the Veteran's active service.

(B)  The VA examiner should attempt to identify the Veteran's complaints of rib separation from the sternum.  For any identified rib disability, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater that such identified rib disability is related to the Veteran's active service. 

The VA examiner should comment on the Veteran's theory that his rib was separation began after a lacrosse game while in the Military Academy and the March 1982 service treatment record which first documents a rib disability and the subsequent reports of a chest pain in service.

The examiner should be made aware the Veteran is presumed sound upon entry.  While there is a comment by the Veteran in his 1980 Report of Medical History, any chest disability was ruled out by the examiner at that time.

(C)  After taking a detailed history from the Veteran regarding his right knee disability and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's right knee disability is caused or aggravated by the Veteran's service connected left knee disability or is otherwise etiologically related to the Veteran's active service.  All necessary tests and studies should be performed in order to make the diagnosis and render the opinion.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.  

6.  Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

7.  Then, the AOJ should readjudicate the Veteran's claims on appeal based on a review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, they should be afforded the requisite opportunity to respond, and, if indicated, the case should thereafter be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


